STATE OF MICHIGAN

                           COURT OF APPEALS



In re Estate of COATS.


JOHN YUN, Personal Representative of the                           UNPUBLISHED
ESTATE OF VERSA COATS,                                             July 20, 2017

               Petitioner-Appellee,

v                                                                  No. 331995
                                                                   Oakland Probate Court
DION JOHNSON,                                                      LC No. 2015-362297-DA

               Respondent-Appellant,
and

MONTE PORTER and SEAN JOHNSON,

               Miscellaneous Intervenors.



Before: STEPHENS, P.J., and K. F. KELLY and MURRAY, JJ.

MURRAY, J. (concurring).

        I concur in the majority opinion’s interpretation of MCL 600.6023(1)(k), as these annuity
proceeds are exempt under that statute. I also agree with the majority’s interpretation of MCL
700.2110. I do have some concerns about applying equitable principals from two Michigan
Supreme Court decisions, Newlove v Callahan, 86 Mich. 297; 48 N.W. 1096 (1891) and Long v
Earle, 277 Mich. 505; 269 N.W. 577 (1936), to make the proceeds non-exempt, because it does
not appear that those two cases applied these equitable principals to statutory exemptions.
Typically, courts are not empowered to utilize equitable principals to carve out exceptions to
statutory requirements. See, Stokes v Millen Roofing Co, 466 Mich. 660, 671-672; 649 NW2d
371 (2002). But because plaintiff has not raised this argument and nor are there any cases on
point regarding application of these equitable principals to this statutory exemption, this is not
the appropriate case to fully address this important issue. Consequently, I concur in the majority




                                               -1-
opinion.



                 /s/ Christopher M. Murray




           -2-